Exhibit 10.48
TRIDENT MICROSYSTEMS, INC.
AMENDED AND RESTATED EXECUTIVE RETENTION AND
SEVERANCE PLAN
      1. Establishment and Purpose
          1.1 Establishment. The Trident Microsystems, Inc. Executive Retention
and Severance Plan (the “Plan”) was initially established by the Compensation
Committee of the Board of Directors of Trident Microsystems, Inc. (the
“Committee”), effective January 23, 2008. The Plan is hereby amended and
restated in its entirety by the Committee effective December 15, 2010 (the
“Effective Date”). This Amended and Restated Executive Retention and Severance
Plan is referred to hereafter as the “Amended Plan”. As of the Effective Date,
the Plan is of no further force or legal effect, except as to any Plan
Participants who fail to execute a Participation Agreement pursuant to the
Amended Plan.
          1.2 Purpose. The Company draws upon the knowledge, experience and
advice of the executive officers and key employees of the Company and its
subsidiaries in order to manage its business for the benefit of the Company’s
stockholders. Due to the widespread awareness of the possibility of mergers,
acquisitions and other strategic alliances in the Company’s industry, the topic
of compensation and other employee benefits in the event of a Change in Control
is an issue in competitive recruitment and retention efforts. The Committee
recognizes that the possibility or pending occurrence of a Change in Control
could lead to uncertainty regarding the consequences of such an event and could
adversely affect the Company’s ability to attract, retain and motivate executive
officers and key employees. The Committee has therefore determined that it is in
the best interests of the Company and its stockholders to provide for the
continued dedication of executive officers and key employees notwithstanding the
possibility or occurrence of a Change in Control by establishing this Amended
Plan to provide designated executive officers and key employees with enhanced
financial security in the event of a Change in Control, as well as to provide
those individuals with appropriate severance payments and benefits in the event
of the termination of their employment under certain circumstances. The purpose
of this Plan is to provide its Participants with specified compensation and
benefits in the event of a termination of their employment under the
circumstances specified herein. The Company intends that all payments pursuant
to the Amended Plan be exempt from or comply with all applicable requirements of
Section 409A (as defined below), and the Amended Plan shall be so construed.
      2. Definitions and Construction
          2.1 Definitions. Whenever used in this Amended Plan, the following
terms shall have the meanings set forth below:
               (a) “Annual Bonus Rate” means an amount equal to the aggregate of
all annual incentive bonuses that would be earned by the Participant at the
targeted annual rate (assuming attainment of 100% of all applicable performance
goals) under the terms of the programs, plans or agreements providing for such
bonuses in which the Participant was

-1-



--------------------------------------------------------------------------------



 



participating for the fiscal year of the Company in which the Termination Upon a
Change in Control occurs. For this purpose, annual incentive bonuses shall not
include signing bonuses or other nonrecurring cash incentive awards.
               (b) “Base Salary Rate” in the case of a Termination Upon a Change
in Control means the greater of the Participant’s (i) monthly base salary rate
in effect immediately prior to the Participant’s Termination Upon a Change in
Control, or (ii) monthly base salary rate in effect immediately prior to the
Change in Control, in either case without giving effect to any reduction in the
Participant’s base salary rate that constitutes Good Reason. “Base Salary Rate”
in the case of a Termination Not in Connection With a Change in Control means
the Participant’s monthly base salary rate in effect immediately prior to the
Participant’s Termination Not in Connection With a Change in Control. For the
purposes of this subsection (b), base salary does not include any bonuses,
commissions, fringe benefits, car allowances, other irregular payments or any
other compensation except base salary.
               (c) “Board” means the Board of Directors of the Company.
               (d) “Cause” means the occurrence of any of the following: (1) the
Participant’s theft, dishonesty, misconduct, breach of fiduciary duty for
personal profit, or falsification of any documents or records of the Company
Group; (2) the Participant’s material failure to abide by the code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of any member of the Company
Group; (3) misconduct by the Participant within the scope of Section 304 of the
Sarbanes-Oxley Act of 2002 as a result of which of the Company is required to
prepare an accounting restatement; (4) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a member of the Company Group (including, without
limitation, the Participant’s improper use or disclosure of the confidential or
proprietary information of a member of the Company Group); (5) any intentional
act by the Participant which has a material detrimental effect on the reputation
or business of a member of the Company Group; (6) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a member of the Company Group of, and a reasonable opportunity to
cure, such failure or inability; (7) any material breach by the Participant of
any employment, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a member of the Company Group,
which breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.
               (e) “Change in Control” means, except as otherwise provided in
the Participation Agreement applicable to a given Participant, the occurrence of
any of the following:
                    (1) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities of the Company under
an employee benefit plan of the Company, acquires (or has acquired during the
12-month period ending on the date of the

-2-



--------------------------------------------------------------------------------



 



most recent acquisition by such person) “beneficial ownership” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of stock
of the Company representing more than percent (50%) of the total combined voting
power of the Company’s then-outstanding stock entitled to vote generally in the
election of directors;
                    (2) the Company is party to a merger or consolidation which
results in the holders of the voting stock of the Company outstanding
immediately prior thereto failing to retain immediately after such merger or
consolidation direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the stock entitled to vote generally
in the election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;
                    (3) the sale or disposition of all or substantially all of
the Company’s assets or consummation of any transaction having similar effect
(other than a sale or disposition to one or more subsidiaries of the Company);
or
                    (4) a change in the composition of the Board within any
consecutive 12-month period as a result of which fewer than a majority of the
directors are Incumbent Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of directors who were members of the Board immediately prior to
consummation of such transaction. Notwithstanding the foregoing, to the extent
that any amount constituting Section 409A Deferred Compensation would become
payable under this Amended Plan by reason of a Change in Control, such amount
shall become payable only if the event constituting a Change in Control would
also constitute a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Section 409A.
               (f) “Change in Control Period” means (1) with respect to a
Participant who is the Chief Executive Officer, a period commencing upon the
consummation of a Change in Control Period and ending on the date occurring
twenty-four (24) months thereafter, and (2) with respect to a Participant who is
an Executive Officer (other than the Chief Executive Officer), a period
commencing upon the consummation of a Change in Control and ending on the date
occurring eighteen (18) months thereafter.
               (g) “Chief Executive Officer” means (1) for purposes of a
Termination Upon a Change in Control, the individual who, immediately prior to
the consummation of a Change in Control, serves as the Company’s Chief Executive
Officer appointed by the Board, and (2) for purposes of a Termination Not in
Connection With a Change in Control, any individual who, at the time of such
Termination, serves as the Company’s Chief Executive Officer appointed by the
Board.
               (h) “Code” means the Internal Revenue Code of 1986, as amended,
or any successor thereto and any applicable regulations promulgated thereunder.

-3-



--------------------------------------------------------------------------------



 



               (i) “Committee” means the Compensation Committee of the Board.
               (j) “Company” means Trident Microsystems, Inc., a Delaware
corporation, and, following a Change in Control, a Successor that agrees to
assume all of the terms and provisions of this Plan or a Successor which
otherwise becomes bound by operation of law to this Amended Plan.
               (k) “Company Group” means the group consisting of the Company and
each present or future parent and subsidiary corporation or other business
entity thereof.
               (l) “Disability” means a Participant’s permanent and total
disability within the meaning of Section 22(e)(3) of the Code.
               (m) “Equity Award” means any Option, Restricted Stock, Restricted
Stock Units, performance shares, performance units or other stock-based
compensation award granted by the Company or any other Company Group member to a
Participant, including any such award which is assumed by, or for which a
replacement award is substituted by, the Successor or any other member of the
Company Group in connection with a Change in Control.
               (n) “Executive Officer” means (1) for purposes of a Termination
Upon a Change in Control, an individual who, immediately prior to the
consummation of a Change in Control, serves as an executive officer of the
Company appointed by the Board, and (2) for purposes of a Termination Not in
Connection With a Change in Control, any individual who, at the time of such
Termination, serves as an executive officer of the Company appointed by the
Board.
               (o) “Good Reason” means the occurrence of any of the following
conditions without the Participant’s informed written consent, which
condition(s) remain(s) in effect thirty (30) days after written notice to the
Company from the Participant of such condition(s) and which notice must have
been given within ninety (90) days following the initial occurrence of such
condition(s):
                    (1) a material diminution in the Participant’s authority,
duties or responsibilities, causing the Participant’s position to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent, as measured against the Participant’s authority,
duties or responsibilities at any time during the ninety (90) day period prior
to the date on which the required notice of Good Reason is delivered by the
Participant;
                    (2) a material diminution in the authority, duties or
responsibilities of the officer to whom the Participant is required to report,
causing such officer’s position to be of materially lesser rank or
responsibility within the Company or an equivalent business unit of its parent,
as measured against the authority, duties and responsibilities of the officer to
whom the Participant was required to report at any time during the ninety
(90) day period prior to the date on which the required notice of Good Reason is
delivered by the Participant, including a requirement that the Participant
report to a corporate officer or employee instead of reporting directly to the
board of directors of the Company Group or the Successor;

-4-



--------------------------------------------------------------------------------



 



                    (3) a material decrease in the Participant’s Base Salary
Rate or Annual Bonus Rate (subject to applicable performance requirements with
respect to the actual amount of the Annual Bonus Rate earned and paid), other
than any such material decrease that occurs in connection with a decrease that
is imposed on all employees of the Company Group at the time of such decrease;
                    (4) a material decrease in the size of the budget within the
Company Group over which the Participant has responsibility, measured against
the budget within the Company Group over which the Participant had
responsibility at any time during the ninety (90) day period prior to the date
on which the required notice of Good Reason is delivered by the Participant;
                    (5) the relocation of the Participant’s work place for the
Company Group to a location that increases the regular commute distance between
the Participant’s residence and work place by more than thirty (30) miles
(one-way); or
                    (6) any material breach of this Amended Plan by the Company
or its Successor with respect to the Participant.
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment for a period not exceeding
one hundred eighty (180) days following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. For the purposes of any determination regarding
the existence of Good Reason hereunder, any claim by the Participant that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board that Good Reason does not exist, and the Board, acting in good faith,
affirms such determination by a vote of not less than two-thirds of its entire
membership (excluding the Participant if the Participant is a member of the
Board).
               (p) “Incumbent Director” means a director who either (1) is a
member of the Board as of the Effective Date, or (2) is elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination, but (3) was
not elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company.
               (q) “Key Employee” means an individual, other than the Chief
Executive Officer or an Executive Officer, who has been designated by the Board
or Committee as eligible to participate in the Amended Plan.
               (r) “Option” means any option to purchase shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member, whether granted
before or after a Change in Control, including any such option which is assumed
by, or for which a replacement option is substituted by, the Successor or any
other member of the Company Group in connection with a Change in Control.

-5-



--------------------------------------------------------------------------------



 



               (s) “Participant” means each Chief Executive Officer, Executive
Officer, and Key Employee designated by the Committee to participate in the
Amended Plan, provided such individual has executed a Participation Agreement.
               (t) “Participation Agreement” means an Agreement to Participate
in the Amended Plan in the form attached hereto as Exhibit A or in such other
form as the Committee may approve from time to time; provided, however, that,
after a Participation Agreement has been entered into between a Participant and
the Company, it may be modified only by a supplemental written agreement
executed by both the Participant and the Company. The terms of such forms of
Participation Agreement need not be identical with respect to each Participant.
For example, a Participation Agreement may limit the duration of a Participant’s
participation in the Amended Plan or may modify the definitions of “Change in
Control,” “Cause,” or “Good Reason” with respect to a Participant.
               (u) “Performance-Based Equity Award” means an Equity Award
granted to a Participant prior to a Change in Control, the vesting or earning of
which is conditioned in whole or in part upon the achievement of one or more
performance goals (e.g., the attainment of a target stock price or achievement
of a corporate financial goal), notwithstanding that the vesting or earning of
such Equity Award may also be conditioned upon the continued performance of
services by the Participant for the Company Group.
               (v) “Release” means a general release of all known and unknown
claims against the Company Group and its affiliates and their stockholders,
directors, officers, employees, agents, successors and assigns substantially in
the form attached hereto as Exhibit B (“General Release of Claims [Age 40 and
over]”) or Exhibit C (“General Release of Claims [Under age 40]”), whichever is
applicable, with any modifications thereto determined by legal counsel to the
Company Group to be necessary or advisable to comply with applicable law or to
accomplish the intent of Section 10 (Exclusive Remedy) hereof.
               (w) “Restricted Stock” means any compensatory award of shares of
the capital stock of the Company or of any other member of the Company Group
granted to a Participant by the Company or any other Company Group member,
whether such shares are granted or acquired before or after a Change in Control,
including any shares issued in exchange for any such shares by the Successor or
any other member of the Company Group in connection with a Change in Control.
               (x) “Restricted Stock Units” mean any compensatory award of
rights to receive shares of the capital stock or cash in an amount measured by
the value of shares of the capital stock of the Company or of any other member
of the Company Group granted to a Participant by the Company or any other
Company Group member, whether such rights are granted before or after a Change
in Control, including any such rights assumed by, or issued in exchange for any
such rights by, the Successor or any other member of the Company Group in
connection with a Change in Control.
               (y) “Section 409A” means Section 409A of the Code and any
applicable regulations and other administrative guidance promulgated thereunder.

-6-



--------------------------------------------------------------------------------



 



               (z) “Section 409A Deferred Compensation” means compensation and
benefits provided by the Amended Plan that constitute deferred compensation
subject to and not exempted from the requirements of Section 409A.
               (aa) “Separation from Service” means a separation from service
within the meaning of Section 409A.
               (bb) “Service-Based Equity Award” means an Equity Award granted
to a Participant prior to a Change in Control, the vesting or earning of which
is conditioned solely upon the continued performance of services by the
Participant for the Company Group.
               (cc) “Severance Benefit Period” means (1) with respect to a
Participant who is the Chief Executive Officer (i) for purposes of Section 5 of
this Amended Plan, a period of twenty-four (24) months, and (ii) for purposes of
Section 6 of this Amended Plan, a period of twelve (12) months, (2) with respect
to a Participant who is an Executive Officer (other than the Chief Executive
Officer), a period of twelve (12) months, and (3) with respect to a Participant
who is a Key Employee, a period as determined by the Committee and set forth in
such Participant’s Participation Agreement.
               (dd) “Specified Employee” means a specified employee within the
meaning of Section 409A.
               (ee) “Successor” means any successor in interest to substantially
all of the business and/or assets of the Company.
               (ff) “Termination” means the termination of a Participant’s
employment by the Company Group, or a resignation by a Participant from all
employment with the Company Group. Upon a Participant’s Termination for any
reason (including, but not limited to, his/her Termination Not in Connection
With a Change in Control or Termination Upon a Change in Control), he/she shall
have the right to exercise his/her vested Option(s) for the post-Termination
exercise period set forth in the applicable Company Option plan(s)/agreement(s),
or any longer exercise period set forth in any separate employment or other
agreement between the Participant and the Company (including without limitation
any Participation Agreement).
               (gg) “Termination Not in Connection With a Change in Control”
means a Termination of the Participant by the Company Group for any reason other
than Cause outside the Change in Control Period. A Termination Not in Connection
With a Change in Control will not include any Termination which is (i) for
Cause, (ii) a result of the Participant’s death or Disability, or (iii) a result
of the Participant’s voluntary termination of employment for any reason.
               (hh) “Termination Upon a Change in Control” means the occurrence
of any of the following events during the Change in Control Period:
                    (1) termination by the Company Group of the Participant’s
employment for any reason other than Cause; or

-7-



--------------------------------------------------------------------------------



 



                    (2) the Participant’s resignation for Good Reason from all
capacities in which the Participant is then rendering service to the Company
Group, provided that such resignation occurs no later than one hundred eighty
(180) days following the initial occurrence of the condition constituting Good
Reason;
provided, further, however, that Termination Upon a Change in Control shall not
include any termination of the Participant’s employment which is (i) for Cause,
(ii) a result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Amended Plan. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     3. Eligibility
          The Committee shall designate those Executive Officers and Key
Employees of the Company or any other member of the Company Group who shall be
eligible to become Participants in the Amended Plan. To become a Participant,
the designated Executive Officer or Key Employee must execute a Participation
Agreement on or after the Effective Date.
     4. Treatment of Equity Awards Upon a Change in Control
          4.1 Acceleration of Vesting Upon Non-Assumption of Service-Based
Equity Awards. Notwithstanding any provision to the contrary contained in any
plan or agreement evidencing a Service-Based Equity Award, in the event of a
Change in Control in which the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiring Corporation”), does not assume or continue the Company’s rights and
obligations under the then-outstanding Service-Based Equity Award or substitute
for such Service-Based Equity Award a substantially equivalent equity award for
the Acquiring Corporation’s stock, then the vesting and exercisability of such
Service-Based Equity Award which is not assumed, continued or substituted for
shall be accelerated in full effective immediately prior to but conditioned upon
the consummation of the Change in Control, provided that the Participant remains
an employee or other service provider with the Company Group immediately prior
to the Change in Control.
          4.2 Acceleration of Vesting of Performance-Based Equity Awards.
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing a Performance-Based Equity Award, in the event of a Change in Control
the vesting and exercisability of such Performance-Based Equity Awards shall be
accelerated in full immediately prior to but conditioned upon the consummation
of the Change in Control (assuming for the purpose of determining the extent of
such acceleration, if applicable, that one hundred percent (100%) of the target
level of performance has been achieved), provided that the Participant remains
an employee or other service provider with the Company Group immediately prior
to the Change in Control.

-8-



--------------------------------------------------------------------------------



 



The provisions of this Section 4 with respect to all amounts that constitute
Section 409A Deferred Compensation shall be subject to, limited by and construed
in accordance with the requirements of Section 409A and Section 8.2 below.
     5. Termination Upon a Change in Control
          In the event of a Participant’s Termination Upon a Change in Control:
          5.1 Accrued Obligations. The Participant shall be entitled to receive:
               (a) all salary, commissions, bonuses (including any annual
incentive bonuses earned by the Participant for the fiscal year prior to the
year of the Participant’s Termination which remain unpaid as of the date of such
Termination) and accrued but unused vacation earned through the date of the
Participant’s termination of employment;
               (b) reimbursement within ten (10) business days of submission,
within thirty (30) days following the Participant’s termination of employment,
of proper expense reports of all expenses reasonably and necessarily incurred by
the Participant in connection with the business of the Company Group prior to
his or her termination of employment; and
               (c) the benefits, if any, under any Company Group retirement
plan, nonqualified deferred compensation plan or stock-based compensation plan
or agreement (other than any such plan or agreement pertaining to an Equity
Award whose treatment is prescribed by Section 4 or Section 5.2(c)), health
benefits plan or other Company Group benefit plan to which the Participant may
be entitled pursuant to the terms of such plans or agreements.
The compensation and benefits described in this Section 5.1 are hereafter
referred to as the “Accrued Obligations”.
          5.2 Severance Benefits. Provided that the Participant executes the
Release applicable to such Participant and such Release becomes effective in
accordance with its terms prior to the applicable date on which payment is to be
made, the Participant shall be entitled to receive the following severance
payments and benefits:
               (a) Salary and Bonus. Subject to Section 8.2, the Company shall
pay to the Participant in a lump sum cash payment on the sixtieth (60th) day
following the Participant’s Termination Upon a Change in Control an amount equal
to the sum of:
                    (1) the product of the Participant’s Severance Benefit
Period and the Participant’s Base Salary Rate; and
                    (2) (i) for a Participant who is the Chief Executive
Officer, two hundred percent (200%) of the Participant’s Annual Bonus Rate,
(ii) for a Participant who is an Executive Officer (other than the Chief
Executive Officer), one hundred percent (100%) of the Participant’s Annual Bonus
Rate and (iii) for a Participant who is a Key Employee, such percentage of the
Participant’s Annual Bonus Rate as is determined by the Committee and set forth
in such Participant’s Participation Agreement; and

-9-



--------------------------------------------------------------------------------



 



               (b) Health and Life Insurance Benefits. Subject to Section 8.2,
for the period commencing immediately following the Participant’s Termination
Upon a Change in Control and continuing for the duration of the Severance
Benefit Period applicable to the Participant, the Company shall arrange to
provide the Participant and his or her dependents with health benefits
(including medical and dental) and life insurance substantially similar to that
provided to the Participant and his or her dependents immediately prior to the
date of such termination of employment, including the continuation of
Exec-U-Care or any similar policy in force for the benefit of the Participant
immediately prior to the Termination Upon a Change in Control or shall reimburse
the Participant for the cost of obtaining such benefits to the extent described
below. Such benefits shall be provided to the Participant at the same premium
cost to the Participant and at the same coverage level as in effect as of the
Participant’s Termination Upon a Change in Control; provided, however, that the
Participant shall be subject to any change in the premium cost and/or level of
coverage applicable generally to all employees holding the position or
comparable position with the Company Group which the Participant held
immediately prior to the Termination Upon a Change in Control. The Company may
satisfy its obligation to provide a continuation of health benefits, other than
continuation of the Exec-U-Care or similar policy, by paying that portion of the
Participant’s premiums required under the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”) that exceeds the amount of premiums that the Participant
would have been required to pay for continuing coverage had he or she continued
in employment. If the Company is not reasonably able to continue such coverage
under the Company’s health benefit plans, the Company shall provide
substantially equivalent coverage under other sources or will reimburse (without
a tax gross-up) the Participant for premiums (in excess of the Participant’s
premium cost described above) incurred by the Participant to obtain his or her
own such coverage. If the Participant and/or the Participant’s dependents become
eligible to receive such coverage under another employer’s health benefit plans
during the applicable Severance Benefit Period, the Participant shall report
such eligibility to the Company, and the Company’s obligations under this
subsection shall be secondary to the coverage provided by such other employer’s
plans. For the balance of any period in excess of the applicable Severance
Benefit Period during which the Participant is entitled to continuation coverage
under COBRA, the Participant shall be entitled to maintain coverage for himself
or herself and the Participant’s eligible dependents at the Participant’s own
expense; and
               (c) Acceleration of Vesting of Equity Awards. Notwithstanding any
provision to the contrary contained in any plan or agreement evidencing an
Equity Award granted to a Participant but, subject to Section 8.2, the vesting,
exercisability and settlement of each of the Participant’s outstanding Equity
Awards which were not otherwise accelerated pursuant to Section 4 shall be
accelerated in full effective as of the date on which the Release becomes
effective so that each Equity Award held by the Participant shall be immediately
exercisable and fully vested (and, in the case of Restricted Stock Units,
performance shares, performance units and similar stock-based compensation,
shall be settled in full), as of the date on which the Release becomes effective
(provided, however, that with respect to Section 409A Deferred Compensation, the
effective date of the vesting and settlement shall be the date which is sixty
(60) days following the Participant’s Termination Upon a Change in Control).

-10-



--------------------------------------------------------------------------------



 



          5.3 Indemnification; Insurance.
               (a) In addition to any rights a Participant may have under any
indemnification agreement previously entered into between the Company and such
Participant (a “Prior Indemnity Agreement”), from and after the date of the
Participant’s Termination Upon a Change in Control, the Company shall indemnify
and hold harmless the Participant against any costs or expenses (including
attorneys’ fees), judgments, fines, losses, claims, damages or liabilities
incurred in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, by
reason of the fact that the Participant is or was a director, officer, employee
or agent of the Company Group, or is or was serving at the request of the
Company Group as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, whether asserted or
claimed prior to, at or after the date of the Participant’s termination of
employment, to the fullest extent permitted under applicable law, and the
Company shall also advance fees and expenses (including attorneys’ fees) as
incurred by the Participant to the fullest extent permitted under applicable
law. In the event of a conflict between the provisions of a Prior Indemnity
Agreement and the provisions of this Plan, the Participant may elect which
provisions shall govern.
               (b) For a period of six (6) years from and after the date of the
Termination Upon a Change in Control of a Participant who was an officer and/or
director of the Company at any time prior to such termination of employment, the
Company shall maintain a policy of directors’ and officers’ liability insurance
for the benefit of such Participant which provides him/her with coverage no less
favorable than that provided for the Company’s continuing officers and
directors.
     6. Termination Not in Connection With A Change in Control
          In the event of a Participant’s Termination Not in Connection With a
Change in Control:
          6.1 Accrued Obligations. The Participant shall be entitled to receive
the Accrued Obligations.
          6.2 Severance Benefits. Provided that the Participant executes the
Release applicable to such Participant and such Release becomes effective in
accordance with its terms prior to the applicable date on which payment is to be
made, the Participant shall be entitled to receive the following severance
payments and benefits:
               (a) Salary (and Bonus for CEO Only). Subject to Section 8.2, the
Company shall pay to the Participant in a lump sum cash payment on the sixtieth
(60th) day following the Participant’s Termination Not in Connection With a
Change in Control an amount equal to (1) the sum of the product of the
Participant’s Severance Benefit Period and the Participant’s Base Salary Rate;
and (2) only for a Participant who is the Chief Executive Officer, one hundred
percent (100%) of his/her Annual Bonus Rate; and
               (b) Group Health Insurance Continuation Benefits (For U.S. based
Participants only). Subject to Section 8.2, and only with respect to
Participants employed by the Company in the United States, for the period
commencing immediately following the

-11-



--------------------------------------------------------------------------------



 



Participant’s Termination Not in Connection With a Change in Control and
continuing for the duration of the Severance Benefit Period applicable to the
Participant, the Company shall pay the Participant’s premiums required to
continue the group health insurance coverage for the Participant and his/her
dependants under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”)
(less the amount of the premiums that the Participant would have been required
to pay for continuing coverage had he or she continued in employment). The
Company’s obligations under this Section 3(b) are subject to the Participant’s
timely election to obtain continuation insurance coverage under COBRA, and the
Company’s obligations under this Section 3(b) will terminate if the Participant
becomes eligible to receive group health insurance coverage under another
employer’s health benefit plans during the applicable Severance Benefit Period.
(The Participant shall promptly report such eligibility to the Company.) For the
balance of any period in excess of the applicable Severance Benefit Period
during which the Participant is entitled to continuation coverage under COBRA,
the Participant shall be entitled to maintain coverage for himself or herself
and the Participant’s eligible dependents at the Participant’s own expense; and
               (c) Acceleration of Vesting of Equity Awards (For CEO Only).
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing an Equity Award granted to the Chief Executive Officer but, subject
to Section 8.2, the vesting, exercisability and settlement of each of the Chief
Executive Officer’s outstanding Equity Awards which were not otherwise
accelerated pursuant to Section 4 shall be accelerated with respect to the
unvested portion of such Equity Awards that would have become vested during the
one-year period following the date of his/her Termination Not in Connection With
a Change in Control as of the date on which the Release becomes effective so
that the vested portion of each Equity Award held by the Chief Executive Officer
shall be immediately exercisable and fully vested (and, in the case of
Restricted Stock Units, performance shares, performance units and similar
stock-based compensation, shall be settled in full), as of the date on which the
Release becomes effective (provided, however, that with respect to Section 409A
Deferred Compensation, the effective date of the vesting and settlement shall be
the date which is sixty (60) days following the Eligible Employee’s Termination
Not in Connection With a Change in Control).
     7. Other Termination
          In the event of a Participant’s Termination other than a Termination
Upon a Change in Control or a Termination Not in Connection With a Change in
Control, he/she shall not be entitled to any severance pay or other benefits
pursuant to this Amended Plan.
     8. Certain Federal Tax Considerations
          8.1 Federal Excise Tax Under Section 4999 of the Code.
               (a) Treatment of Excess Parachute Payments. In the event that any
payment or benefit received or to be received by a Participant pursuant to this
Plan or otherwise payable to the Participant (collectively, the “Payments”)
would subject the Participant to any excise tax pursuant to Section 4999 of the
Code, or any similar or successor provision (the “Excise Tax”), due to the
characterization of the Payments as “excess parachute payments” under
Section 280G of the Code or any similar or successor provision (“Section 280G”),
then,

-12-



--------------------------------------------------------------------------------



 



notwithstanding the other provisions of this Amended Plan, the amount of such
Payments will not exceed the amount which produces the greatest after-tax
benefit to the Participant.
               (b) Determination of Amounts. All computations and determinations
called for by this Section 8.1 shall be promptly determined and reported in
writing to the Company and the Participant by independent public accountants or
other independent advisors selected by the Company and reasonably acceptable to
the Participant (the “Accountants”), and all such computations and
determinations shall be conclusive and binding upon the Participant and the
Company. For the purposes of such determinations, the Accountants may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determinations. The Company
shall bear all fees and expenses charged by the Accountants in connection with
such services.
          8.2 Compliance with Section 409A. Notwithstanding any other provision
of the Amended Plan to the contrary, the provision, time and manner of payment
or distribution of all compensation and benefits provided by the Amended Plan
that constitute Section 409A Deferred Compensation shall be subject to, limited
by and construed in accordance with the requirements of Section 409A, including
the following:
               (a) Separation from Service. Payments and benefits constituting
Section 409A Deferred Compensation otherwise payable or provided pursuant to
Sections 5, 6, or 8.1 upon a Participant’s Termination shall be paid or provided
only at the time of a termination of Participant’s employment which constitutes
a Separation from Service.
               (b) Six-Month Delay Applicable to Specified Employees. Payments
and benefits constituting Section 409A Deferred Compensation to be paid or
provided pursuant to Sections 5, 6, or 8.1 pursuant to the Separation from
Service of a Participant who is a Specified Employee shall be paid or provided
commencing on the later of (1) the date that is six (6) months and one (1) day
after the date of such Separation from Service or, if earlier, the date of death
of the Participant (in either case, the “Delayed Payment Date”), or (2) the date
or dates on which such Section 409A Deferred Compensation would otherwise be
paid or provided in accordance with Section 5, 6, or 8.1, as applicable. All
such amounts that would, but for this Section 8.2(b), become payable prior to
the Delayed Payment Date shall be accumulated and paid on the Delayed Payment
Date.
               (c) Limitation on Health and Life Insurance Benefits. To the
extent that all or any portion of the Company’s payment or reimbursement to the
Participant for the cost of the Company’s obligation to provide health benefits
and/or life insurance benefits pursuant to Sections 5.2(b) or 6.2(b) (the
“Company-Provided Benefits”) would exceed an amount for which, or continue for a
period of time in excess of which, such Company Provided Benefits would qualify
for an exemption from treatment as Section 409A Deferred Compensation, the
Company shall, for the duration of the applicable Severance Benefit Period, pay
or reimburse the Participant for the applicable Company-Provided Benefits in an
amount not to exceed $50,000 per calendar year or any portion thereof included
in the Severance Benefit Period. The amount of Company-Provided Benefits
furnished in any taxable year of the

-13-



--------------------------------------------------------------------------------



 



Participant shall not affect the amount of Company-Provided Benefits furnished
in any other taxable year of the Participant. Any right of a Participant to
Company-Provided Benefits shall not be subject to liquidation or exchange for
another benefit. Any reimbursement for Company-Provided Benefits to which a
Participant is entitled shall be paid no later than the last day of the
Participant’s taxable year following the taxable year in which the Participant’s
expense for such Company-Provided Benefits was incurred.
               (d) Equity Awards. The vesting of any Equity Award which
constitutes Section 409A Deferred Compensation and is held by a Participant who
is a Specified Employee shall be accelerated in accordance with Section 5.2(c)
and 6.2(c) to the extent applicable; provided, however, that the payment in
settlement of any such Equity Award shall occur on the Delayed Payment Date.
Equity Awards which vest and become payable upon a Change in Control in
accordance with Section 4 shall not be subject to this Section.
     9. Conflict in Benefits; Noncumulation of Benefits
          9.1 Effect of Amended Plan. The terms of this Amended Plan, when
accepted by a Participant pursuant to an executed Participation Agreement, shall
supersede all prior arrangements, whether written or oral, and understandings
regarding the subject matter of this Amended Plan and, subject to Section 9.2,
shall be the exclusive agreement for the determination of any payments and
benefits due to the Participant upon the events described in Sections 4, 5, 6,
and 8.
          9.2 Noncumulation of Benefits. Except as expressly provided in a
written agreement between a Participant and the Company entered into after the
date of such Participant’s Participation Agreement and which expressly disclaims
this Section 9.2 and is approved by the Committee, the total amount of payments
and benefits that may be received by the Participant as a result of the events
described in Sections 4, 5, 6, and 8 pursuant to (a) the Amended Plan, (b) any
agreement between the Participant and the Company or (c) any other plan,
practice or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Amended Plan upon such events (plus any
payments and benefits provided pursuant to an agreement evidencing a Prior
Indemnity Agreement), and the aggregate amounts payable under this Amended Plan
shall be reduced to the extent of any excess (but not below zero).
     10. Exclusive Remedy
          The payments and benefits provided by Sections 5, 6, and 8 (plus any
payments and benefits provided pursuant to an agreement evidencing a Prior
Indemnity Agreement), if applicable, shall constitute the Participant’s sole and
exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Participant and the Company
in the event of the Participant’s Termination Upon a Change in Control or
Termination Not in Connection With a Change in Control . The Participant shall
be entitled to no other compensation, benefits, or other payments from the
Company as a result of any Termination Upon a Change in Control or Termination
Not in Connection With a Change in Control with respect to which the payments
and benefits described in Sections 5, 6, and 8 (plus any payments and benefits
provided pursuant to an agreement evidencing a Prior Indemnity

-14-



--------------------------------------------------------------------------------



 



Agreement), if applicable, have been provided to the Participant, except as
expressly set forth in this Amended Plan or, subject to the provisions of
Section 9.2, in a duly executed employment agreement between Company and the
Participant.
     11. Proprietary and Confidential Information
          The Participant agrees to continue to abide by the terms and
conditions of the confidentiality and/or proprietary rights agreement between
the Participant and the Company.
     12. Nonsolicitation
          If the Company performs its obligations to deliver the payments and
benefits set forth herein (including any payments and benefits provided pursuant
to an agreement evidencing an Equity Award or a Prior Indemnity Agreement), then
for a period equal to the Severance Benefit Period applicable to a Participant
following the Participant’s Termination Upon a Change in Control, the
Participant shall not, directly or indirectly, recruit, solicit or invite the
solicitation of any employees of the Company or any other member of the Company
Group to terminate their employment relationship with the Company Group.
     13. No Contract of Employment
          Neither the establishment of the Amended Plan, nor any amendment
thereto, nor the payment of any benefits shall be construed as giving any person
the right to be retained by the Company, a Successor or any other member of the
Company Group. Except as otherwise established in an employment agreement
between the Company and a Participant, the employment relationship between the
Participant and the Company is an “at-will” relationship. Accordingly, either
the Participant or the Company may terminate the relationship at any time, with
or without cause, and with or without notice except as otherwise provided by
Section 17.2. In addition, nothing in this Amended Plan shall in any manner
obligate any Successor or other member of the Company Group to offer employment
to any Participant or to continue the employment of any Participant which it
does hire for any specific duration of time.
     14. Claims for Benefits
          14.1 ERISA Plan. This Amended Plan is intended to be (a) an employee
welfare plan as defined in Section 3(1) of Employee Retirement Income Security
Act of 1974 (“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a
select group of management or highly compensated employees of the Company Group.
          14.2 Application for Benefits. All applications for payments and/or
benefits under the Plan (“Benefits”) shall be submitted to the Company’s Vice
President, Human Resources (the “Claims Administrator”), with a copy to the
Company’s General Counsel. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.

-15-



--------------------------------------------------------------------------------



 



          14.3 Appeal of Denial of Claim.
               (a) If a claimant’s claim for Benefits is denied, the Claims
Administrator shall provide notice to the claimant in writing of the denial
within ninety (90) days after its submission. The notice shall be written in a
manner calculated to be understood by the claimant and shall include:
                    (1) The specific reason or reasons for the denial;
                    (2) Specific references to the Amended Plan provisions on
which the denial is based;
                    (3) A description of any additional material or information
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary; and
                    (4) An explanation of the Amended Plan’s claims review
procedures and a statement of claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination.
               (b) If special circumstances require an extension of time for
processing the initial claim, a written notice of the extension and the reason
therefor shall be furnished to the claimant before the end of the initial ninety
(90) day period. In no event shall such extension exceed ninety (90) days.
               (c) If a claim for Benefits is denied, the claimant, at the
claimant’s sole expense, may appeal the denial to the Committee (the “Appeals
Administrator”) within sixty (60) days of the receipt of written notice of the
denial. In pursuing such appeal the applicant or his duly authorized
representative:
                    (1) may request in writing that the Appeals Administrator
review the denial;
                    (2) may review pertinent documents; and
                    (3) may submit issues and comments in writing.
               (d) The decision on review shall be made within sixty (60) days
of receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after receipt
of the request for review. If such an extension of time is required, written
notice of the extension shall be furnished to the claimant before the end of the
original sixty (60) day period. The decision on review shall be made in writing,
shall be written in a manner calculated to be understood by the claimant, and,
if the decision on review is a denial of the claim for Benefits, shall include:
                    (1) The specific reason or reasons for the denial;

-16-



--------------------------------------------------------------------------------



 



                    (2) Specific references to the Amended Plan provisions on
which the denial is based;
                    (3) A description of any additional material or information
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary; and
                    (4) An explanation of the Amended Plan’s claims review
procedures and a statement of claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination.
     15. Successors and Assigns
          15.1 Successors of the Company. The Company shall require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, expressly, absolutely and unconditionally to assume and
agree to perform this Amended Plan in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place.
          15.2 Acknowledgment by Company. If, after a Change in Control, the
Company fails to reasonably confirm that it has performed the obligation
described in Section 15.1 within twenty (20) business days after written notice
from the Participant, such failure shall be a material breach of this Amended
Plan and shall entitle the Participant to resign for Good Reason and to receive
the benefits provided under this Amended Plan in the event of Termination Upon a
Change in Control.
          15.3 Heirs and Representatives of Participant. This Amended Plan shall
inure to the benefit of and be enforceable by the Participant’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devises, legatees or other beneficiaries. If the Participant
should die while any amount would still be payable to the Participant hereunder
(other than amounts which, by their terms, terminate upon the death of the
Participant) if the Participant had continued to live, then all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Amended Plan to the executors, personal representatives or administrators
of the Participant’s estate.
     16. Notices
          16.1 General. For purposes of this Amended Plan, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
certified mail, return receipt requested, or by overnight courier, postage
prepaid, as follows:

-17-



--------------------------------------------------------------------------------



 



               (a) if to the Company:
Trident Microsystems, Inc.
3408 Garrett Drive
Santa Clara, CA 95054-28803
Attention: General Counsel
               (b) if to the Participant, at the home address which the
Participant most recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
          16.2 Notice of Termination. Any Termination by the Company of the
Participant’s employment or any resignation by the Participant from his/her
employment with the Company Group shall be communicated by a notice of
termination or resignation to the other party hereto given in accordance with
Section 16.1. Such notice shall indicate the specific termination provision in
this Amended Plan relied upon (if any), shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date.
     17. Termination and Amendment of Amended Plan
          This Amended Plan and/or any Participation Agreement executed by a
Participant may not be terminated with respect to such Participant without the
written consent of the Participant and the approval of the Committee. This
Amended Plan and/or any Participation Agreement executed by a Participant may be
modified, amended or superseded with respect to such Participant only by a
supplemental written agreement between the Participant and the Company approved
by the Committee. Notwithstanding any other provision of the Amended Plan to the
contrary, the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Amended Plan or any Participation
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Amended Plan or such Participation
Agreement to any present or future law relating to plans of this or similar
nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.
     18. Miscellaneous Provisions
          18.1 Administration. The Amended Plan shall be administered by the
Committee. The Committee shall have the exclusive discretion and authority to
establish rules, forms and procedures for the administration of the Amended
Plan, to construe and interpret the Amended Plan, and to decide all questions of
fact, interpretation, definition, computation or administration arising in
connection with the Amended Plan, including, but not limited to, eligibility to
participate in the Amended Plan and the amount of benefits paid under the
Amended Plan. The rules, interpretations and other actions of the Committee
shall be binding and conclusive on all persons.

-18-



--------------------------------------------------------------------------------



 



          18.2 Unfunded Obligation. Any amounts payable to Participants pursuant
to the Amended Plan are unfunded obligations. The Company shall not be required
to segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Board or the Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company.
          18.3 No Duty to Mitigate; Obligations of Company. A Participant shall
not be required to mitigate the amount of any payment or benefit contemplated by
this Amended Plan by seeking employment with a new employer or otherwise, nor
shall any such payment or benefit (except for benefits to the extent described
in Sections 5.2(b) and 6.2(b)) be reduced by any compensation or benefits that
the Participant may receive from employment by another employer. Except as
otherwise provided by this Amended Plan, the obligations of the Company to make
payments to the Participant and to make the arrangements provided for herein are
absolute and unconditional and may not be reduced by any circumstances,
including without limitation any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Participant or any third
party at any time.
          18.4 No Representations. By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Amended Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Amended Plan.
          18.5 Waiver. No waiver by the Participant or the Company of any breach
of, or of any lack of compliance with, any condition or provision of this
Amended Plan by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
          18.6 Choice of Law. The validity, interpretation, construction and
performance of this Amended Plan shall be governed by the substantive laws of
the State of California, without regard to its conflict of law provisions.
          18.7 Validity. The invalidity or unenforceability of any provision of
this Amended Plan shall not affect the validity or enforceability of any other
provision of this Amended Plan, which shall remain in full force and effect.
          18.8 Benefits Not Assignable. Except as otherwise provided herein or
by law, no right or interest of any Participant under the Amended Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including, without limitation, by execution, levy,
garnishment, attachment, pledge or in any other manner, and no attempted
transfer or assignment thereof shall be effective. No right or interest of any
Participant under the Amended Plan shall be liable for, or subject to, any
obligation or liability of such Participant.

-19-



--------------------------------------------------------------------------------



 



          18.9 Tax Withholding. All payments made pursuant to this Amended Plan
will be subject to withholding of applicable income and employment taxes.
          18.10 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Amended Plan
confers significant legal rights, and may also involve the waiver of rights
under other agreements; that the Company has encouraged the Participant to
consult with the Participant’s personal legal and financial advisors; and that
the Participant has had adequate time to consult with the Participant’s advisors
before executing the Participation Agreement.
          18.11 Further Assurances. From time to time, at the Company’s request
and without further consideration, the Participant shall execute and deliver
such additional documents and take all such further action as reasonably
requested by the Company to be necessary or desirable to make effective, in the
most expeditious manner possible, the terms of the Amended Plan, the
Participant’s Participation Agreement and the Release, and to provide adequate
assurance of the Participant’s due performance thereunder.
     19. Agreement
          By executing a Participation Agreement, the Participant acknowledges
that the Participant has received a copy of this Amended Plan and has read,
understands and is familiar with the terms and provisions of this Amended Plan.
This Amended Plan shall constitute an agreement between the Company and the
Participant executing a Participation Agreement.
     IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing Amended Plan was duly adopted by the Compensation Committee of the
Board effective on December 15, 2010.

                  /s/ David L. Teichmann                

-20-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF
AGREEMENT TO PARTICIPATE IN THE
TRIDENT MICROSYSTEMS, INC.
AMENDED AND RESTATED EXECUTIVE RETENTION AND SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



AGREEMENT TO PARTICIPATE IN THE
TRIDENT MICROSYSTEMS, INC.
AMENDED AND RESTATED EXECUTIVE RETENTION AND SEVERANCE PLAN
As Adopted December 15, 2010
     In consideration of the benefits provided by the Trident Microsystems, Inc.
Amended and Restated Executive Retention and Severance Plan, as adopted
December 15, 2010 (the “Amended Plan”), the undersigned employee of Trident
Microsystems, Inc. (the “Company”) or any of its subsidiaries and the Company
agree that, as of the date written below, the undersigned shall become a
Participant in the Amended Plan and shall be fully bound by and subject to all
of its provisions. All references to a “Participant” in the Amended Plan shall
be deemed to refer to the undersigned.
     [By signing this Participation Agreement, the undersigned employee and the
Company hereby agree that the prior Agreement to Participate in the Trident
Microsystems, Inc. Executive Retention and Severance Plan between the
undersigned employee and the Company of [date] is hereby terminated and no
longer of any legal force or effect.]
     [The undersigned is a “Key Employee” (as defined by the Amended Plan) as of
the date of this Agreement. If the undersigned remains a Key Employee, but not
an “Executive Officer,” for the purpose of determining any severance payments or
benefits to which the undersigned may become entitled under the Amended Plan,
the “Severance Benefit Period” applicable to the undersigned shall be periods of
________ months and the applicable percentage of the undersigned’s Annual Bonus
Rate for purposes of Section 5.2(a)(2) of the Amended Plan shall be ______%.]
     The undersigned employee acknowledges that the Amended Plan confers
significant legal rights and may also constitute a waiver of rights under other
agreements with the Company; that the Company has encouraged the undersigned to
consult with the undersigned’s personal legal and financial advisors; and that
the undersigned has had adequate time to consult with the undersigned’s advisors
before executing this agreement.
     The undersigned employee acknowledges that he or she has received a copy of
the Amended Plan and has read, understands and is familiar with the terms and
provisions of the Amended Plan. The undersigned employee further acknowledges
that except as otherwise established in an employment agreement between a member
of the Company Group and the undersigned, the employment relationship between
the undersigned and his or her employer is an “at-will” relationship.
     This Participation Agreement, along with the Amended Plan, constitutes the
entire agreement between the undersigned employee and the Company regarding the
subject matters described therein. This Participation Agreement cannot be
modified or terminated except by a subsequent written agreement executed by the
undersigned employee and an authorized member of the Company’s Compensation
Committee.
AGREED TO AND ACCEPTED:

 



--------------------------------------------------------------------------------



 



     Executed on ________________________.

                  PARTICIPANT       TRIDENT MICROSYSTEMS, INC.    
 
               
 
      By:        
 
               
Signature
               
 
      Title:        
 
               
Name Printed
               
 
               
 
               
Address
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
GENERAL RELEASE OF CLAIMS
[Age 40 and over]

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF CLAIMS
[Age 40 and over]
     This General Release of Claims (“Agreement”) is by and between [Employee
Name] (“Employee”) and [Trident Microsystems, Inc. or successor that agrees to
assume the Executive Retention and Severance Plan following a Change in Control]
(the “Company”). This Agreement will become effective on the eighth (8th) day
after it is signed by Employee (the “Effective Date”), provided that the Company
has signed this Agreement and Employee has not revoked this Agreement (by
written notice to [Company Contact Name] at the Company) prior to that date.
RECITALS
     A. Employee was employed by the Company or its ____________________
subsidiary as of ___________, ___.
     B. Employee and the Company entered into an Agreement to Participate in the
Trident Microsystems, Inc. Amended and Restated Executive Retention and
Severance Plan (such agreement and plan being referred to herein as the “Plan”)
effective as of __________, ____ wherein Employee is entitled to receive certain
benefits in the event of his/her Termination Upon a Change in Control or
Termination Not in Connection With a Change in Control (as defined by the Plan),
provided Employee signs and does not revoke a Release (as defined by the Plan).
     C. Employee’s employment is being terminated as a result of a [Termination
Upon a Change in Control/Termination Not in Connection With a Change in
Control]. Employee’s last day of work and termination are effective as of
_______________, ___. Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

    NOW, THEREFORE, the parties agree as follows:

     1. The Company shall provide Employee with the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.
Employee acknowledges that the payments and benefits made pursuant to this
paragraph are made in full satisfaction of the Company’s obligations under the
Plan. Employee further acknowledges that Employee has been paid all wages and
accrued, unused vacation that Employee earned during his or her employment with
the Company or its subsidiary.
     2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever related to Employee’s employment by the Company or a
subsidiary or the termination of such employment and occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, but not limited to, any

 



--------------------------------------------------------------------------------



 



claims of breach of written, oral or implied contract, wrongful termination,
retaliation, fraud, defamation, infliction of emotional distress, or national
origin, race, age, sex, sexual orientation, disability or other discrimination
or harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law. Notwithstanding the foregoing, this
release shall not apply to (a) any right of the Employee pursuant to Section 5.3
of the Plan or pursuant to a Prior Indemnity Agreement (as such term is defined
by the Plan) or (b) any rights or claims that cannot be released by Employee as
a matter of law, including, but not limited to, any claims for indemnity under
California Labor Code Section 2802.
     3. Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
any comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
     4. Employee and the Company acknowledge and agree that they shall continue
to be bound by and comply with the terms and their obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company or its subsidiary and Employee, (ii) the Plan, (iii) any
Prior Indemnity Agreement (as such term is defined by the Plan) to which
Employee is a party, and (iv) any agreement between the Company or its
subsidiary and Employee evidencing an Equity Award (as such term is defined by
the Plan), as modified by the Plan.
     5. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.
     6. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES

-2-



--------------------------------------------------------------------------------



 



RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS THAT
EMPLOYEE MAY HAVE UP TO [45/21] DAYS TO CONSIDER THIS AGREEMENT, THAT EMPLOYEE
MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER EMPLOYEE SIGNS IT, AND THAT IT
SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.

                 
Dated: _____________________
           
 
      [Employee Name]    
 
                        [Company]    
 
               
Dated: _____________________
      By:        
 
               

-3-



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
GENERAL RELEASE OF CLAIMS
[Under age 40]

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF CLAIMS
[Under age 40]
     This General Release of Claims (“Agreement”) is by and between [Employee
Name] (“Employee”) and [Trident Microsystems, Inc. or successor that agrees to
assume the Executive Retention and Severance Plan following a Change in Control]
(the “Company”). This Agreement is effective on the day it is signed by Employee
(the “Effective Date”).
RECITALS
     A. Employee was employed by the Company or its ____________________
subsidiary as of ____________, ___.
     B. Employee and the Company entered into an Agreement to Participate in the
Trident Microsystems, Inc. Amended and Restated Executive Retention and
Severance Plan (such agreement and plan being referred to herein as the “Plan”)
effective as of ___________, ____ wherein Employee is entitled to receive
certain benefits in the event of his/her Termination Upon a Change in Control or
Termination Not in Connection With a Change in Control (as defined by the Plan),
provided Employee signs a Release (as defined by the Plan).
     C. Employee’s employment is being terminated as a result of a [Termination
Upon a Change in Control/Termination Not in Connection With a Change in
Control]. Employee’s last day of work and termination are effective as of
______________, ___. Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

    NOW, THEREFORE, the parties agree as follows:

     1. The Company shall provide Employee with the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.
Employee acknowledges that the payments and benefits made pursuant to this
paragraph are made in full satisfaction of the Company’s obligations under the
Plan. Employee further acknowledges that Employee has been paid all wages and
accrued, unused vacation that Employee earned during his or her employment with
the Company or its subsidiary.
     2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever related to Employee’s employment by the Company or a
subsidiary or the termination of such employment and occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, but not limited to, any claims of breach of written, oral or implied
contract, wrongful termination, retaliation, fraud, defamation, infliction of
emotional distress, or national origin, race, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable

 



--------------------------------------------------------------------------------



 



law. Notwithstanding the foregoing, this release shall not apply to (a) any
right of the Employee pursuant to Sections 5.3 of the Plan or pursuant to a
Prior Indemnity Agreement (as such term is defined by the Plan), or (b) any
rights or claims that cannot be released by Employee as a matter of law,
including, but not limited to, any claims for indemnity under California Labor
Code Section 2808.
     3. Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
any comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
     4. Employee and the Company acknowledge and agree that they shall continue
to be bound by and comply with the terms and their obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company or its subsidiary and Employee, (ii) the Plan, (iii) any
Prior Indemnity Agreement (as such term is defined by the Plan) to which
Employee is a party, and (iv) any agreement between the Company or its
subsidiary and Employee evidencing an Equity Award (as such term is defined by
the Plan), as modified by the Plan.
     5. This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.
     6. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.

-2-



--------------------------------------------------------------------------------



 



                 
Dated: _____________________
           
 
      [Employee Name]    
 
                        [Company]    
 
               
Dated: _____________________
      By:        
 
               

-3-